Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 have been cancelled; Claim 6 has been amended; Claims 10-13 are withdrawn as non-elected claims. Claims 6-9 remain for examination, wherein claim 6 is an independent claim.
Previous Rejections/Objections
Previous objection of Claim 6 because of the informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 1/14/2022.
Previous rejection of Claims 6-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 1/14/2022.
In view of the Applicant’s “Arguments/Remarks with amendment” and newly recorded reference(s) filed in IDS dated 12/20/2021, new ground rejection has been added as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obata et al (WO 2016/132680 A1, corresponding to US-PG-pub 20180057916 A1 (US 10,626,485 B2), listed in IDS filed on 6/23/2020, thereafter PG’916).
PG’916 is applied to the instant claims 6-9 for the same reason as stated in the previous office action dated 10/29/2021. 
Regarding the amended features in the instant claim 6, PG’916 provides TS 1340 MPa for #16 in table 8, which is within the claimed TS range of 980 MPa or more as recited in the instant claim.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al  (WO 2016/021193 A1, listed in IDS filed on 12/20/2021, corresponding to US-PG-pub 20170204490 A1, thereafter PG’490).
Regarding claims 6-7, PG’490 teaches a high-strength steel sheet having a predetermined chemical composition (Abstract, examples and claims of PG’490) with cold rolling 30 area% or prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper amount Al (cl.6) and optional adding additional elements (cl.7) in the alloy as claimed from the disclosure of PG’490 since PG’490 teaches the same high-strength cold-rolled steel sheet throughout whole disclosing range. The claimed retained austenite (RA) aspect ratio, RA distribution and KAM value of bcc phase are recognized as features fully depend on the alloy composition, microstructures, cold-rolling and annealing conditions (refer to the discussions in the par.[0054]-[0072] of instant specification). PG’490 not only teaches the same alloy composition and microstructures of the cold rolled steel sheet as claimed in the instant invention, but also teaches hot rolling, pickling, cold rolling, annealing st and 2nd annealing temperature, cooling stop temperature, cooling rate, holding time, and PG’490 specify that: “In the first annealing treatment, the steel sheet is ultimately cooled to a first cooling stop temperature at or below Ms. The reason is as follows. With this setup, a single phase of martensite, a single phase of bainite, or a mixed phase of martensite and bainite is caused to be dominantly present in the microstructure of the steel sheet before subjection to second annealing treatment.” (par.[0116] of PG’490), which is similar microstructures as disclosed in par.[0119] of the PG-pub of the instant specification). Since PG’490 teaches the same steel sheet manufactured by the similar process to obtain the same microstructures as disclosed in the instant invention, the claimed retained austenite aspect ratio, RA distribution and KAM value for bcc phase in the instant claim 6 would be highly expected in the steel sheet of PG’490. MPEP 2112 01 and 2145 II.


From instant Claim 6 (mass%) 
From #C in table 1 of PG’490 (mass%)
within range
(mass%)
C
0.15-0.45
0.208
0.208
Si
0.5-2.5
1.28
1.28
Mn
1.5-3.0
2.04
2.04
P
0.05 or less
0.014
0.014
S
0.01 or less
0.0018
0.0018
Al
0.01-0.1
Trace amount
0.01-1.00 (par.[0053]-[0054])
Overlapping 
0.01-0.1
N
0.01 or less
0.0032
0.0032
Fe
Balance +impurities
Balance
Balance


#21 in From table 3 of PG’490

Microstructures (area%)
F and BF: 20-80;
RA: 10-40;
TM: 0-50
F: 69.8;
RA: 19.4;
M: 8.1
F: 69.8;
RA: 19.4;
M: 8.1
TS (MPa)
980 or more
1024
1024
Aspect ratio of RA
2.0 or more 75% or more
--
--
RA distribution
2.0 or more aspect ratio with orientation 40o more 50% or more
--
--
KAM of bcc phase 
1o or less
--
--

From claim 7
From par.[0053]-[0060] of PG’490
Overlapping ranges
At least one from group consisting of
Ti: 0.005-0.035;
Nb: 0.005-0.035;
V: 0.005-0.035;
Mo: 0.005-0.035;
B: 0.0003-0.001;
Cr: 0.05-1.0;
Ni: 0.05-1.0;
Cu: 0.05-1.0;
Sb: 0.002-0.05;
Sn: 0.002-0.05;
Ca: 0.0005-0.005;
Mg: 0.0005-0.005;
REM: 0.0005-0.005
Ti: 0.005-0.100;
Nb: 0.005-0.100;
Cr: 0.05-1.0;
Cu: 0.05-1.0;
Sb: 0.002-0.02;
Sn: 0.002-0.02;
Ca: 0.0003-0.005;
Mg: 0.0005-0.005;
REM: 0.003-0.005
Ti: 0.005-0.035;
Nb: 0.005-0.035;
Cr: 0.05-1.0;
Cu: 0.05-1.0;
Sb: 0.002-0.02;
Sn: 0.002-0.02;
Ca: 0.0005-0.005;
Mg: 0.0005-0.005;
REM: 0.0005-0.005


.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 6-9 have been considered but they are not persuasive and moot on the new ground rejection above. 
The Applicant’s arguments are summarized as following:
1, Regarding the rejection of Claim(s) 6-9 under 35 U.S.C. 103 as being unpatentable over Obata et al (PG’916), the Applicant argued that, PG’916 does not specify the limitation of “a ratio of retained austenite with an aspect ratio of 0.5 or less to the retained austenite is 75% or more in area ratio”. 
2, PG’916 does not specify the limitation of “a ratio of retained austenite with an aspect ratio of 0.5 or less existing in ferrite grain boundaries with an orientation difference of 40o or more to the to the retained austenite with an aspect ratio of 0.5 or less is 50% or more in area ratio”. The process detail specifically, holding time at 
3, PG’916 does not specify the limitation of “an average KAM value of bcc phase is 1o or less”. Refer to comparative example #40.
In response
Regarding the applicant’s argument 1, Firstly, as disclosed in PG’916: “crystal grains of the retained austenite phase have an average diameter of 2.0 m or less and an aspect ratio of 2.0 or more” (par.[0013] and [0055] of PG’916), more specifically, PG’916 teaches that: “Accordingly, the aspect ratio of the retained austenite phase is limited to be 2.0 or more. The aspect ratio of the retained austenite phase is preferably 2.5 or more.  However, if the aspect ratio of the retained austenite phase is more than 5.0, the in-plane anisotropies of the steel sheet in terms of strength and elongation are not reduced but increased.  Thus, the aspect ratio of the retained austenite phase is preferably 5.0 or less.  The term "aspect ratio" used herein refers to the ratio between the longer and shorter axes of retained austenite crystal grains (ratio of the longer axis to the shorter axis). (par.[0057] of PG’916), which corresponding to aspect ratio 0.5 or less (ratio of the shorter axis to the longer axis); Secondly, PG’916 does not mention any portion of RA having aspect ratio less than 2.0, therefore, the disclosure for RA reads on the claimed RA as claimed in the instant claim 6. Finally, RA forming and aspect ratio of the RA fully depends on the alloy composition and manufacturing process. PG’916 not only teaches the same alloy composition and microstructures of the cold rolled steel sheet as claimed in the instant invention, but also teaches same hot rolling, pickling, cold rolling, annealing steps for the steel alloy (par.[0019], examples, st and 2nd annealing temperature cooling stop temperature, and cooling rate as disclosed in the instant invention (compared to the non-elected claims 10-11), therefore, the claimed RA features would be highly expected in the steel sheet of PG’916. MPEP 2144 05 I.
Regarding the arguments 2-3 (also further referring to the argument 1), Firstly, the claimed RA features (RA aspect ratio, RA distribution, and KAM value) fully depend on the alloy composition, microstructures, cold-rolling and annealing conditions (refer to the discussions in the par.[0054]-[0072] of instant specification). PG’916 not only teaches the same alloy composition and microstructures of the cold rolled steel sheet as claimed in the instant invention, but also teaches hot rolling, pickling, cold rolling, annealing steps for the steel alloy (par.[0019], examples, and claims of PG’916) as indicated in the instant invention. All of the detail cold–rolling and annealing conditions for #F steal (as #16 in table 3 of PG’916) reads on or similar to the disclosures in the in the invention, for example 80% cold reduction, 1st and 2nd annealing and cooling at similar parameters as disclosed in the instant invention (compared to the non-elected claims 10-11). Secondly, although PG’916 does not teach specifically holding time at cooling annealing stop temperature, PG’619 specify that: “The cooling-end temperature is 350.degree.  C. to 500.degree.  C. to form, after cooling has been performed, a microstructure including the martensite phase and the bainite phase such that the total volume fraction of the martensite phase and the bainite phase is 80% or more.” (par.[0077] of PG’916), which is similar microstructures as disclosed in par.[0119] of the oC or more and 500oC or less (par.[0088] of PG’916), which is within the claimed T5 temperature range as disclosed in the non-elected claims 10-11, which is different to the comparative example #40 as argued. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/17/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734